Citation Nr: 0935725	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran had active military service from August 1970 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In July 2009, the Veteran was sent a letter providing him the 
opportunity to identify and/or submit additional supporting 
evidence regarding his multiple sclerosis claim.  In August 
2009, he submitted copies of his service preinduction 
examination and argument.  The additional evidence and 
argument are duplicates of evidence and argument previously 
considered by the RO.  See 38 C.F.R. § 20.1304(b).  
Therefore, remand of the case is unnecessary.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
multiple sclerosis was present in service; that current 
multiple sclerosis is related to service; or that multiple 
sclerosis manifested within seven years following the 
Veteran's separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  

The Veteran requests another medical opinion as the latest 
medical opinion in April 2009 was rendered by a VA 
neurologist who previously examined him in 2003, and new 
medical evidence has been submitted since then.  The Veteran 
requests another examination by a physician who is not 
familiar with his case because the physician who rendered the 
April 2009 opinion has "a conflict of interest and was 
prejudiced against him."  Other than the Veteran's 
contentions, with no supporting rationale, there is no 
indication in the examination report or record of bias on the 
part of the examiner.  A new VA examination is, therefore, 
not warranted.   

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

The Veteran contends, in essence, that his multiple sclerosis 
was either incurred in or aggravated by his period of active 
duty.  The Veteran indicated at his September 2000 personal 
hearing that, while he did have problems prior to service 
with headaches, swollen joints, and tingling in his body, 
these problems greatly increased while on active duty.  He 
noted that he was treated for pneumonia or walking pneumonia, 
during service; optic neuritis of the optic nerve, which he 
said was part of multiple sclerosis; and he described an 
inservice head and neck injury.  In addition, he contends 
that he was part of an inservice meningitis research study 
and that the vaccinations he was given either caused or 
aggravated multiple sclerosis.  It was also indicated that 
his multiple sclerosis was caused or exacerbated by the 
physical activities of service.  The Veteran further 
described his postservice medical treatment as well as his 
current symptomatology.

The Veteran's service treatment records reflect that his 
neurologic condition was clinically evaluated as normal on 
his December 1969 pre-induction examination.  At the time of 
this examination, he indicated on his Report of Medical 
History that he had experienced, in part, swollen or painful 
joints, cramps in his legs, painful or "trick" shoulder or 
elbow, and foot trouble.  These records show no diagnosis of 
multiple sclerosis at that time or at any other time during 
active service.  There are references to treatment for upper 
respiratory infection and bronchitis in August and November 
1970, as well as February 1971.  He was also treated for 
complaints of neck pain in August 1970.  X-Rays taken of the 
skull in November 1970 revealed prominent pacchionian sinuses 
in the biparietal areas, but no fracture or bony abnormality 
was demonstrated.  On discharge examination, the Veteran's 
neurologic condition was clinically evaluated as normal, and 
the Veteran stated "[t]o my knowledge, I am in good 
health."

The evidence also includes various postservice medical 
records to include medical treatise evidence regarding 
multiple sclerosis.  In pertinent part, these records first 
indicate findings of multiple sclerosis in 1991.  
Specifically, records dated in January 1991 reflect that he 
was treated for complaints of progressive visual loss of the 
right eye over the past 1.5 years.  Impression at that time 
was right optic atrophy and mild cerebellar system 
incoordination, etiology undetermined.  Subsequent records 
from February 1991 reflect that a magnetic resonance imaging 
(MRI) of the brain resulted in findings consistent with 
multiple sclerosis.  Thereafter, medical records reflect 
findings of multiple sclerosis on various occasions.

In a January 2000 statement, M.L.L., M.D. (Dr. L), noted that 
he had been a specialist in Family Practice from 1953 until 
1991 when he retired, and although his medical records no 
longer exist, he distinctly remembered caring for the Veteran 
and his family over a period of several years.  Dr. L also 
noted that he saw the Veteran in the early 1970s, while he 
was on leave from the military for his father's funeral, for 
symptoms of what Dr. L diagnosed as a case of "walking 
pneumonia."  Further, Dr. L noted that he gave the Veteran an 
injection of penicillin for this condition, and strongly 
advised that he check with his medical department for 
additional care upon his return to the military.  Dr. L 
stated that the Veteran was not given a prescription at that 
time.

In an April 2000 statement, S.S.Z., M.D. and Ph.D. (Dr. Z), 
stated that the Veteran reported a history of multiple 
sclerosis, including symptoms that might be referable to such 
back to the late 1960s.  He reportedly developed paresthesias 
in his upper and lower extremities; and intermittent back 
pain in the 1970s and 1980s, diagnosed as degenerative joint 
disease with herniated discs in the cervical and lumbar 
region.  He also developed lower extremity weakness during 
that time.  Further, in 1989 he reportedly had an episode of 
right visual loss which was diagnosed as optic neuritis, and 
an MRI at that time was consistent with a diagnosis of 
multiple sclerosis.  However, he had no spinal tap at that 
time.  Dr. Z also summarized the veteran's symptomatology, as 
well as the objective examination results.  Overall 
impression was secondary progressive multiple sclerosis.  Dr. 
Z noted that the veteran had asked him to comment on whether 
the Veteran's time in the military in the late 1960s and 
early 1970s could have contributed to the onset of his 
multiple sclerosis or led to an exacerbation of his symptoms.  
Dr. Z opined that the Veteran's multiple sclerosis was not 
caused by his period of active duty for two reasons.  First, 
it appeared that the Veteran had symptoms referable to 
multiple sclerosis prior to induction.  Second, there was no 
clear association of an environmental exposure in the 
military that led to multiple sclerosis.  Nevertheless, Dr. Z 
stated that he could not rule out this possibility, but that 
there was no clear data to support this contention.  In 
addition, Dr. Z stated that it was possible that stress 
associated with military service could have exacerbated the 
Veteran's symptoms, but there was no way of knowing whether 
this was the case, or of knowing if the Veteran's time in the 
military had made his multiple sclerosis worse.

Dr. L submitted a new statement in June 2000, in which he 
noted the veteran had asked him to review his December 1969 
pre-induction medical history questionnaire.  Based on this 
review, Dr. L stated that, in retrospect, the Veteran had 
indicated in 1969 that he had some of the symptoms of 
multiple sclerosis, as listed in the Merck Manual.  Dr. L 
further stated that, if the Veteran was indeed suffering from 
this dreadful disease at the time he was in the service, then 
his strenuous physical activity in all likelihood "was not in 
the best interests of his health."

A July 2000 private medical statement from M.M.I., M.D., 
noted that he had reviewed the Veteran's MRI films from the 
early 1990s, and that the findings were consistent with 
multiple sclerosis, and that this would be the first 
diagnosis to come to mind.

In an August 2000 private medical statement, T.J.O., M.D. 
(Dr. O), noted that the Veteran asked him to comment on 
whether multiple sclerosis was exacerbated by military 
service.  Dr. O further noted that the veteran had been on 
Betaseron since 1993, that he had a brain scan in 1991 which 
showed some suspicious high intensity lesions around the 
periventricular regions and basal ganglia areas of the brain, 
that he had an episode of "walking pneumonia" in 1970 after 
his first year of military service, and that he had a problem 
with fatigue since 1970.  Dr. Z's statement was also 
summarized.  Regarding the effect of military service, Dr. O 
noted that the veteran reported numbness before he entered 
the military, but that this seemed fairly young for onset.  
However, if it was, then the military was not responsible for 
the cause.  Additionally, Dr. O opined that the military 
might "be responsible for some exacerbation."

In an August 2000 VA neurological consultation report, a 
clinician indicated that he had reviewed the Veteran's 
records, and that, among other things, there were no records 
indicating specific neurologic complaints either during or 
before the military that were met by objective findings on 
examination.  Moreover, the clinician stated that, based on 
his review of the records, there was some evidence that the 
Veteran had demyelinating disease in the past and that he 
probably had secondarily progressive multiple sclerosis.  
However, it was unclear from the records how much of a 
differential diagnosis was gone through to do other testing, 
and that it was not very clear as to when the onset of the 
multiple sclerosis was.  The clinician emphasized that there 
was not much support for a diagnosis back before the 1990s, 
and certainly not at the time of his military training and 
service.

Also of record is a September 2000 private medical statement 
from W.B.S., M.D. (Dr. S) who noted that the Veteran reported 
he had numbness and tingling in his hands and feet with other 
symptoms consistent with demyelinating disease at the time of 
his induction into military service, and that while on active 
duty he sustained virus disease, emotional and physical 
stress, as well as walking pneumonia.  Dr. S further noted 
that the Veteran considered that these events might have 
precipitated more multiple sclerosis.  However, Dr. S stated 
that he had discussed with the Veteran that he was not aware 
of any consensus that such factors precipitated more multiple 
sclerosis.

The Veteran underwent a VA neurologic examination in January 
2003, at which the examiner noted that the Veteran's claims 
folder had been reviewed.  Further, the examiner noted, among 
other things, that the Veteran served in the military from 
1970 to 1972, at the age of 20; that he reportedly suffered 
from meningitis during service, as well as walking pneumonia; 
that he had a minor low back injury when he hit his head on 
the left temple during service, but did not complain about it 
at that time; that he started drinking alcohol at the age of 
15 and continued to gradually increase the amount over a 
period of the next 30 years, and acknowledged drinking while 
in the service.  The examiner indicated that the symptoms of 
tingling and numbness which the Veteran described starting in 
the service might be related to this alcohol intake.  In 
addition, the Veteran's post-service work history was 
summarized, as was his current symptomatology, family 
history, and social history.

Following examination of the Veteran, the examiner diagnosed 
multiple sclerosis beginning in 1991, with the first symptom 
of right optic neuropathy; longstanding condition of 
peripheral neuropathy, caused by heavy drinking from age of 
15 to age of 49, some 30 plus years; symptoms of hypalgesia, 
numbness, and cramps in the legs, which were considered 
secondary to peripheral neuropathy rather than from multiple 
sclerosis; and no signs of spasticity or hyperreflexia in 
arms or legs.  The examiner also opined that the Veteran's 
multiple sclerosis began only in 1991, and was not present 
while he was in service, nor was it present within 7 years 
from service.  Further, the examiner opined that most of the 
symptoms of tingling and numbness the Veteran was trying to 
describe and allegedly present prior to service were 
considered to be due to peripheral neuropathy, and that, in 
this particular case, the peripheral neuropathy was most 
probably caused by the Veteran's heavy use of alcohol and 
heavy smoking.  The examiner also emphasized that the 
clinician who completed the August 2000 VA neurological 
consultation report had made a point that onset of multiple 
sclerosis was sometime between 1990 or 1991, and not earlier, 
and that he (the examiner) agreed with the August 2000 
clinician.  

Moreover, the examiner opined that no incident in the service 
had any connection with the onset of multiple sclerosis in 
this particular Veteran.  The examiner stated that it was not 
likely that multiple sclerosis was present before 1991, 
because it was quite characteristic of multiple sclerosis to 
begin with one-sided optic atrophy as the first symptom.  It 
was also very, very unlikely that multiple sclerosis would 
begin with tingling and numbness which the Veteran tried to 
describe.  Therefore, the examiner felt that it was most 
probably and most likely the case that the Veteran's multiple 
sclerosis was not connected with his military service nor did 
it begin within 7 years of military service.  In addition, 
the examiner stated that it appeared that most of the prior 
examiners had missed the Veteran's heavy use of alcohol 
consumption carried on for such a long period of time in this 
particular case, and, thereby, missing the connection and 
ascribing some of the nonspecific symptoms to the condition 
of multiple sclerosis.

In a March 2003 statement, the Veteran requested that he be 
accorded a new examination conducted by a clinician other 
than the January 2003 VA neurologic examiner.  He asserted 
that information provided to the January 2003 examiner was 
false and incorrect. 

In a May 2003 statement, J.L.M., M.D., stated that the 
Veteran was his patient since 1982 and his neighbor for 26 
years.  He denied that the Veteran used alcohol heavily at 
any time in the past 26 years.  

In a July 2004 statement, P.B. M.D. (Dr. B) stated that the 
Veteran was diagnosed with multiple sclerosis in 1990 and 
that it is usually possible for multiple sclerosis patients 
to have symptom for more than 15 or 20 years without a clear 
diagnosis.  Dr. B stated that it was probable that the 
Veteran had multiple sclerosis at age 19 when he entered 
service.  

In an August 22, 2005, statement, R.L.C., M.D. (Dr. C), 
stated that the Veteran gave him 

documentation that when he was first 
inducted into the armed service, he had 
numbness in his feet.  This may have been 
the first symptoms of multiple sclerosis, 
which was diagnosed many years later.  
The rigors of medical services and health 
problems while he was in service could 
have led to a worsening of this 
condition.

In a December 2005 statement, a VA physician stated that he 
reviewed the Veteran's preinduction physical and opined that 
the symptoms "may have been the first symptoms of multiple 
sclerosis which was diagnosed many years later as concluded 
by neurologist [Dr. C.] in his letter dated August 22, 2005.  
I agree with his inference."

A VA examination was conducted in April 2009 by the 
neurologist who conducted the January 2003 VA examination.  
The examiner stated that the Veteran's history from his 
January 2003 report was read to him and he more or less 
agreed with all the statements made.  After obtaining a 
detailed history, conducting a physical examination, and 
reviewing the Veteran's claims file, the examiner opined that 
the Veteran's multiple sclerosis had its onset in 1991 when 
optic nerve atrophy became manifest.  He also stated that the 
Veteran did not have symptoms of multiple sclerosis prior to 
entrance into service, multiple sclerosis did not develop in 
service, peripheral neuropathy is confirmed by electromyogram 
(EMG) study, and peripheral neuropathy was not a symptom of 
multiple sclerosis as it is worse in both sural sensory 
nerves.  The examiner also noted that the Veteran's 
peripheral neuropathy was due to metabolic factors, including 
nutritional factors, and alcohol and tobacco use.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A Veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111.  However, the 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111. 

If multiple sclerosis becomes manifest to a degree of 10 
percent or more within 7 years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  To establish service connection for a chronic disease 
on a presumptive basis, it is not required that the disease 
be diagnosed in the presumptive period, but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c). 

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).

Initially, the Veteran has reported various pre-service 
symptoms such as tingling and numbness.  Further, at the time 
of his December 1969 pre-induction examination, he indicated 
that he had experienced, among other things, swollen or 
painful joints and cramps in his legs.  However, the law 
provides that a Veteran is presumed to be in sound condition 
except for defects, infirmities, or disorders noted when 
examined and accepted for service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
a disease existed prior to service.  38 U.S.C.A. § 1111.  
Here, there is no competent medical evidence which noted 
multiple sclerosis at the time of the Veteran's entry into 
active service.  Clinical evaluation of the neurological 
system and the extremities was normal at the time of the pre-
induction examination.  The report of the preinduction 
examination contains no finding or opinion suggesting a 
diagnosis or even raising a suspicion of multiple sclerosis.  

Although the Veteran reported pre-service symptoms of 
tingling, numbness, swollen or painful joints, and cramps in 
his legs, the neurological part of the pre-induction 
examination was normal; in fact the entire examination, to 
include the extremities, was normal, aside from a scar, and 
the report is negative for a diagnosis of multiple sclerosis 
or an opinion at that time suggesting that the Veteran's 
symptoms might be due to multiple sclerosis.  Thus, there is 
a presumption of soundness; a presumption that the Veteran 
did not have multiple sclerosis upon entry into service.  See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The remaining service medical records, to include a report of 
a separation examination, which included a normal clinical 
evaluation of the neurological system, are also negative for 
any abnormal findings that were attributed to multiple 
sclerosis.  

In reviewing the post-service medical evidence, Dr. Z 
indicated in an April 2000 statement that, based on the 
Veteran's history, it appeared that he had symptoms referable 
to multiple sclerosis prior to induction.  Dr. S noted that 
the Veteran reported he had numbness and tingling in his 
hands and feet with other symptoms consistent with 
demyelinating disease at the time of his induction into 
military service.  Dr. B stated it was probable that the 
Veteran had symptoms of multiple sclerosis on entrance into 
service .  Dr. L indicated, in pertinent part, that if the 
Veteran was indeed suffering from this dreadful disease at 
the time he was in the service, then his strenuous physical 
activity in all likelihood "was not in the best interests of 
his health."  This statement is obviously speculative as to 
whether the veteran had the disease at issue at the time he 
entered service. 

Dr. O indicated that the Veteran's history of numbness during 
the period of time in question seemed fairly young for an 
onset of multiple sclerosis but, if it was, then the military 
was responsible for the cause or might be responsible for an 
exacerbation of the disease.  Dr. C stated that the Veteran 
"may" have had symptoms of multiple sclerosis prior to 
entrance into service which "could" have worsened in 
service, and a VA physician concurred with Dr. C that the 
Veteran "may" have had symptoms of multiple sclerosis prior 
to entrance into service.  The statement that if multiple 
sclerosis was present prior to service is also obviously 
speculative on this question.  To the extent that physicians 
have stated in non speculative terms that the Veteran's 
multiple sclerosis preexisted service, these physicians did 
not review the Veteran's service treatment records, which 
included normal neurological examinations at the times of 
entry and separation to separation from service, and were 
completely negative for any suspicion of multiple sclerosis.  

The other opinions on point, obtained by two VA neurologists 
who reviewed the relevant medical evidence in the claims 
files, and examined the Veteran, are against the claim that 
the Veteran had multiple sclerosis prior to service or at any 
time prior to the 1990's.  These opinions from specialists in 
neurology were well supported by a rationale, particular the 
latter opinion, with citations to the clinical record.  
Moreover, unlike most of the private opinions noted above, 
they were unequivocal in nature.  

The evidence does not clearly and unmistakably demonstrate 
that the condition preexisted service.  In fact, the 
overwhelming weight of the evidence shows that the Veteran's 
multiple sclerosis was not present prior to or during 
service.  As such, the Veteran is presumed to have been in 
sound condition at the time of his entry into active duty.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Under 
these circumstances, there is no question of aggravation of a 
preexisting disorder for adjudication.  See VAOPGPRECGC 3- 
2003.

Turning to the questions of whether the Veteran's current 
multiple sclerosis was present during or within 7 years of 
service, or is causally linked to some incident of or finding 
recorded during service, there is competent medical evidence 
which both supports and refutes such a finding.  

The Veteran submitted portions of medical treatises regarding 
multiple sclerosis.  They define the term and describes its 
symptoms, signs, diagnosis, prophylaxis, and treatment.  A 
medical article or treatise can provide important support 
when combined with an opinion of a medical professional, if 
the medical article or treatise evidence discusses general 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In the present case, however, the treatise 
evidence does not even purport to address the specific facts 
of the individual case under consideration.  It is 
insufficient to constitute the required medical nexus opinion 
to place the evidence in equipoise.

Regarding the medical opinions in support of the Veteran's 
claim, as noted above, most of these medical statements are 
expressed in speculative terms.  Purely speculative medical 
opinions do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).

Regarding the medical opinions which are not speculative and 
support the Veteran's claim that he had symptoms of multiple 
sclerosis in service and within 7 years thereafter, the Board 
affords greater probative weight to the VA opinions of record 
to the contrary.  

The August 2000 VA neurological consultation report and the 
January 2003 and April 2009 VA neurological examination 
reports emphasized that there were no objective medical 
findings of multiple sclerosis until 1991, many years after 
the Veteran's discharge from active duty.  Moreover, the 
January 2003 and April 2009 VA examiner provided a detailed 
rationale as to why the Veteran's multiple sclerosis neither 
pre-existed service nor was incurred therein.  This opinion 
was based upon both a neurologic examination of the Veteran, 
as well as a review of his claims folder; not just the 
preinduction history as relied upon by many of the other 
physicians, which included the prior medical evidence both in 
support and against the claim.  This VA neurological 
examiner's opinions are entitled to the most weight regarding 
the approximate onset date of the Veteran's multiple 
sclerosis.  The VA opinions that go against the Veteran's 
alternative claims of pre-existing multiple sclerosis being 
present in service or within the 7 year presumptive period or 
linked to some incident or finding of service were proffered 
by specialists in neurology.  Each report was supported by a 
review of all of the relevant evidence in the claims file, to 
include the private opinions submitted by the Veteran.  

This case essentially revolves around whether the numbness 
and tingling experienced by the Veteran upon entrance into 
service and the complaints documented in his preinduction 
history are early symptoms of multiple sclerosis.  As noted 
above in the April 2009 VA examination report, the VA 
neurologist provided a detailed rationale that the Veteran's 
numbness and tingling or peripheral neuropathy are not 
symptoms of multiple sclerosis because the condition is worse 
in both sural sensory nerves based on EMG findings.  A 
discussion of extent of the Veteran's alcohol or tobacco use 
and its association with his peripheral neuropathy is 
unnecessary, as the examiner has provided a detailed 
rationale that the Veteran's peripheral neuropathy is not a 
symptom of multiple sclerosis.  Therefore, no further 
discussion regarding the exact etiology of the Veteran's 
peripheral neuropathy is needed.  

In summary, the record reflects that the overwhelming weight 
of the medical evidence shows that the Veteran's multiple 
sclerosis was not present until 1991, many years after his 
period of active duty, and that the medical evidence which is 
entitled to the most weight regarding the etiology of this 
disability is against a finding that it is causally related 
to service.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is still 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


